FILED

UNITED STATES DISTRICT COURT SEp 2 5 2013
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. Distrlct & Bankruptcy
Ccm'ts for the D|strlct of columbia

GUY WEEKES, )
)

Plaintiff, )

)

v ) Civil Action No. /.? "' / 

)

WHOLE FOODS MARKET, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiffs application to proceed
in forma pauperis and her pro se complaint. The plaintiff alleges that the defendant has barred
him entry to its premises "for no lawful reason," in violation of unspecified “civil[,]
constitutional and other rights," and causing him "embarrassment[,] mental anguish and other
damages." Compl. at l.

F ederal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 133 l. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). This complaint neither
articulates a federal clairn, nor establishes that the amount of controversy meets the $75,000
threshold, nor demonstrates that the parties are citizens of different states. Accordingly, the
Court will dismiss this action for lack of subject matter jurisdiction. An Order consistent with

this Memorandum Opinion is issued separately.